Citation Nr: 0621034	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-39 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection for diabetes mellitus 
type II with vision impairment.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
September 1960 and from April 1961 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  In January 2006, the 
veteran testified at a hearing at the RO before the 
undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the veteran seeks service connection for tinnitus.  
Service records indicate that his military specialty in 
service was air traffic control radar repairman.  During his 
recent hearing, the veteran testified that for nearly 15 
years, he worked without ear protection in close proximity to 
runways where there was high density noise from the radar 
system and airplanes.  Post service, he said that he worked 
in a similar capacity at Fort Campbell for about 5 years.  
The veteran testified that he was treated by an ear, nose, 
and throat (ENT) specialist in Chambersburg, Pennsylvania, 
but did not recall the physician's name, and said Dr. J.N.B., 
his family physician, had that information.  The Board 
believes efforts should be made to obtain the ENT physician's 
name and treatment records, as well as any additional 
pertinent medical records from Dr. J.N.B., dated after 
January 2002.

As well, in light of the veteran's service and records 
documenting his work as a radar repairman, the Board is of 
the opinion that he should be afforded a VA examination to 
determine the etiology of any tinnitus found to be present.

Second, the veteran seeks service connection for diabetes 
mellitus type II with vision impairment.  He claims that he 
served in the Republic of Vietnam on temporary duty (TDY), in 
the summer of 1969, and points to service records that 
document his receipt of the Vietnam Service Medical.  
Further, in his August 2002 notice of disagreement, the 
veteran said that he received orders to Vietnam from the 2876 
GEEIA Squadron, Clark AFB in the Philippines and requested 
that the unit manning rosters for the period from July 31 to 
September 1, 1969 be checked.  During his January 2006 
hearing, the veteran said he received vocal orders or 
"VOCO" (vocal orders of a commanding officer-see 
transcript, page 5) to Vietnam, and left the next day, flying 
from Clark Air Force Base to Cameron Bay.  He said he was 
taken to Bien Hoa where he worked on the runway radar system 
for 33 days.  According to the veteran, in approximately 
1980, and two years after his military retirement, he entered 
the Civil Service system from which he retired in 1998 at 
Andrews Air Force Base.  The veteran said that he received 
Civil Service credit for his 33 days in Vietnam, and 
submitted a document that he said he completed when he 
returned from the Philippines to the 2047th Communications 
Squadron that purports to show that he had TDY in Southeast 
Asia from August 5 to September 6, 1969.  The Board is of the 
opinion that further efforts should be made to verify the 
veteran's TDY in Vietnam, to include obtaining a copy of the 
veteran's Civil Service retirement records.

As well, the record shows that the RO contacted the U.S. Army 
and Joint Services Records Research Center (JSRRC) 
(previously U.S. Army Armed Services Center for Unit Records 
Research (CURR)) in an effort to verify the veteran's service 
the Vietnam.  In a September 2004 response, the JSRRC advised 
the RO that additional information concerning the veteran's 
duty assignments could be obtained by contacting the Air 
Force Personnel Center, ATTN: AFPC/DPPPR, 550 C Street West, 
Suite 12, Randolph Air Force Base, Texas 78150.  However, 
this was not done and the Board believes it should be, prior 
to appellate consideration of this claim.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) (2005) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate his claims for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
informs him that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded, and also 
includes an explanation as to the type 
of evidence that is needed to establish 
both a disability rating and an 
effective date, consistent with Dingess 
and Hartman, supra.

2.	The RO should contact the U.S. Office 
of Personnel Management, and any other 
appropriate state or federal agency, 
and request a copy of the veteran's 
retirement file, to specifically 
include all records that were 
considered to verify his periods of 
military and Civil Service.

3.	The RO should contact the Air Force 
Personnel Center, ATTN: AFPC/DPPPR, 550 
C Street, West, Suite 12, Randolph Air 
Force Base, Texas 78150, and request 
verification of, and any other 
available information regarding, the 
veteran's duty assignments to Vietnam 
in August and September 1969, from the 
2876th GEEIA Squadron, Clark AFB, in the 
Philippines.

4.	The RO should contact Dr. J.N.B., 2075 
Scotland Avenue, Chambersburg, 
Pennsylvania, 17201, and request that 
he provide the name and address of any 
ENT physician who treated the veteran, 
and all medical records regarding the 
veteran's treatment for the period from 
January 2002 to the present.

5.	Then, the RO should schedule the 
veteran for a VA examination, by an ENT 
specialist, if available, to determine 
the etiology of any tinnitus found to 
be present.  A complete history of the 
claimed disorder should be obtained 
from the veteran and the veteran's 
medical records should be available for 
review prior to examination.  The 
examiner is requested to provide an 
opinion concerning the etiology of any 
tinnitus found to be present, to 
include whether it is at least as 
likely as not (i.e., to at least a 50-
50 degree of probability) that any 
currently diagnosed tinnitus was caused 
by military service (including the 
veteran's work in service as an air 
traffic control equipment repairman), 
or whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).  A complete 
rationale should be provided for all 
opinions expressed and the examination 
report should indicate if the veteran's 
medical records were reviewed.  

NOTE:  The term "at least as 
likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

6.	Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for tinnitus and diabetes 
mellitus type II with vision 
impairment.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
September 2004 SOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



